Title: James McKinney to Thomas Jefferson, 23 October 1810
From: McKinney, James
To: Jefferson, Thomas


          
            Sir
            Paoli Mills Octr 23d 1810 (Culpeper)
          
           I Recd yours of the 9th Inst yesterday I still continue at the Slate Mills where Mr Strode has an intrest—  It is well known to my imployers that I am waiting the Motion of the Mr Shoemaker’s & consider myself to be Ready at a Moments warning from an Idea that their is hardly a doubt but you & me will Agree—I expect to be in Albemarl as soon as I can get leasure which in all probability will be some Months hence—If any thing should turn up be pleasd to drop me a line I shall be with you in a few days after I receive it
          
            be pleasd to Accept of My Sincere Respect & Esteem
            
 James McKinney
          
        